Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 filed 22 January 2021 are pending in the application.

Priority
This application is a continuation of 16/319,009 filed 01/18/2019, now US abandoned, which is a 371 of PCT/EP2017/068291 filed 07/20/2017. This application claims foreign priority to EPO 16180726.8 filed 07/22/2016, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. 
The parent application EPO 16180726.8 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-16 of this application. Priority date accorded is 07/22/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating and disinfecting/sterilizing the specific viruses recited in claims 3 and 15 using the compounds of formula I for R = -Z-CH2-(CH2)y-SO3- , and R’ = H, (CH2)q-SO3-, -CH2-COOH, does not reasonably provide enablement for treating all viral infection and diseases associated with such infections, disinfecting/sterilizing all viruses on a surface using the compounds of formula I as broadly encompassed by claims 1 and 9.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.
(A) The breadth of the claims
(B) The level of one of ordinary skill
(C) The amount of direction provided by the inventor
(D) The existence of working examples
(E) The level of predictability in the art
(F) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

	Nature of the Invention
	The instant claims are drawn to a method of treatment of a subject for an HSPG binding virus and disinfection and/or sterilization of viruses on a surface comprising administration of compounds of formula I recited in claims 1 and 9 and dependents thereof.
	The breadth of the claims
The term virus as in claims 1 and 9 is seen to encompass all the different types of viral infections/viruses known at the time of filing. The term polymer is also broad and encompasses any polymer. Claim 2 recites prophylactic administration which reads on prevention. At page 16, line 7, treatment is defined as both prophylactic and preventative. The dictionary meaning of prophylaxis is measures designed to preserve health and prevent the spread of disease (Merriam-Webster).
	The amount of direction provided by the inventor
The specification (at pages 1-2) teaches in general about viruses and the types of treatment options known. There are no references to treatment and prevention of all viruses using a single composition.
	The existence of working examples
The working examples set forth in the instant specification are drawn to preparation of just one CD derivative (abbreviated as CD2-page 22 in Specification). Assays have been performed on lentivirus (LSV), HSV, HPV. The examples recite the use of CD’s but what CD’s other than CD2 has not been clearly stated. Table 1 at page 21 discloses results using CD1and CD2. According to the first Example at page 18, CD1 has substitutions that do not fall under the definitions for instant formula I. There are no examples in vivo or in vitro, to show that the compounds of formula I can prevent or treat or disinfect or sterilize all viral infections and prevent or treat all viral infections. There are no correlative prior art procedures disclosed either. The examples provided are not commensurate in scope with what is claimed. One of ordinary skill in the art will not extrapolate the results shown in the examples with just one CD to the use of CD’s with all the other substitutions and to the treatment and prevention and sterilization/disinfection of all viruses as broadly encompassed by the instant claims.

The level of Predictability in the Art
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427.2d 833, 166 USPQ (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary to satisfy the statute. 
“Preventing” as recited in the instant claims, is interpreted to mean the complete and total blocking of all symptoms of a disease/disorder (viral infections in the instant case) for an indefinite period of time.  Prevention includes the administration of the said compounds to a healthy mammal, and subsequent exposure to conditions that would cause viral infections, wherein the said compounds prevent said exposure from manifesting itself in said mammal so exposed. Any therapy which merely reduces the number or severity of symptoms, or which is effective for a period shorter than the subject’s remaining lifespan, is considered to be ineffective at preventing a viral infection and associated disease/disorders. In general, preventing viral infections linked to an outside stimulus or insult according to the definition of prevention given above is not possible as any so-called preventive effects of a drug therapy are expected to cease when the drug is cleared from the patient’s system.  More generally, prevention of any viral infection or disinfection and/or sterilization in the sense being used herein is not a recognized clinical outcome in the art, as no treatment is perfectly effective. 
According to The Merck Manual (16th Ed., 1992, pages 183-189) viral infections are also of different types and etiology and require specific therapy. The prior art therefore appears to be silent with regard to methods of treatment of all viral infections using a single drug or a particular type of drug as recognized by skilled artisans in the field.
The prior art therefore appears to be silent with regard to methods of prevention and treatment of all viral infections, and sterilization/disinfection of all viruses using a single drug as recognized by skilled artisans in the field.


The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In view of the information set forth, the instant disclosure is not seen to be sufficient to enable the methods of prevention and treatment of all types of viral infections, and disinfection/sterilization of all viruses on a surface as broadly recited in the instant claims. One of ordinary skill in the art would have to carry out undue experimentation to practice the instant invention.  Thus, the specification fails to provide sufficient support of the broad use of the compounds of instant formula I for use in the methods recited in the instant claims.
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for ideas that may or may not be workable”. 
Therefore, in view of the Wands factor and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the instant compounds and on all viral infections encompassed by the instant claims, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11 and 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 14 and 16 one of the definitions for the substitution R’ is a polymer. Page 9 in the specification gives some examples of polymers. However, the recitation in claims 1, 14 and 16 are broader that these examples taught in the specification. The metes and bounds as to what all polymers other than those recited in claims 6 and 12 is unclear. 
Claims 2-5, 7-8, 10-11 and 13-15, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stella et al (US 5,134,127).
Stella et al teaches the following cyclodextrin derivatives (col. 4, lines 19-60):
		
    PNG
    media_image1.png
    627
    356
    media_image1.png
    Greyscale

	In the above compound of formula 2 of Stella, n is 4, 5 or 6, R1-R3 is O-(C5-C6 alkylene), Z is O, R4-R9 can be 
    PNG
    media_image2.png
    16
    129
    media_image2.png
    Greyscale
. S1-S9 can be cations. This reads on the compound of formula (I) in claim 16 for x = 6, 7 or 8, R = -Z-CH2-(CH2)y-SO3- with y = at least 4, Z = O, R’ = -(CH2)q-SO3- with q = 4. Therefore, Stella et al anticipates claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al (US 2003/0220294 A1) in view of Vitvrouw et al (Gen. Pharmac., 1997, 29(4), 497-511; cited in IDS filed 01/22/2021).
Wallace et al teaches the use of -, - and -cyclodextrins as active agents in a method of treating viral infections. The composition comprising the CD’s are also applied as a topical. Topical application indicates that it can be used to disinfect/sterilize a virus on a surface (paras 0005, 0019; method of claim 1 wherein x = 6, 7 and 8 in formula I, and method of claim 9 wherein x = 6, 7 and 8 in formula I of claim 9). According to Wallace, substituted cyclodextrins can also be used as active agents in the method. One of the substituted cyclodextrins suggested for use is sulfobutylether CD (para 0026). Even though sulfobutylether CD has four methylene units (y= 3 and Z = O for the substitution R), one of ordinary skill in the art would find it obvious to substitute longer chains of the alkyl group (y = at least 4 and q = 4 to 20) as in claims 1, 4, 7-10 and 13-14, in order to look for CD derivatives that show enhanced antiviral activity. The said substitutions also constitute adjacent homologs. The said method can be used to treat herpes virus infections like HSV-1 and HSV-2 (para 0006-as in claims 3 and 15). Wallace et al does not expressly teach or exemplify the CD’s in claims 1 and 9 wherein R’ is H and their use for treating the other viral infections recited in instant claims 3 and 15 and the use of the polymers for R’ as in claims 6 and 12.
Vitvrouw et al teaches that sulfated -, - and -cyclodextrins have been used for treating viral infections. A sugar backbone is not necessary for antiviral activity. A backbone like polyvinyl alcohol or its copolymer with acrylic acid also exhibits antiviral activity (page 501, left col., first and second full paragraphs). Vitvrouw et al also teaches that various other sulfated polysaccharides like sulfated dextran show antiviral activity (see entire document). This teaching of Vitvrouw et al, in view of the teachings of Wallace (the above as well as the testing with various viruses as in Table-1 at page 14), suggests to the artisan that a sulfoalkyl substituted CD, which also includes the polymer (as in claims 6 and 12), are potential candidates as antiviral drugs in the methods of claims 1 and 9. The artisan would also test the instant compounds against all the viruses recited in claims 3 and 15. The artisan would find it obvious to use the substitution –CH2-COOH for R’ as in claims 1 and 9 since sulfoalkyl group is derived from the corresponding sulfonic acid and the –CH2-COOH group is similar to it. It would also be obvious to use compounds of formula (I) as in claims 1, 5, 7, 9, 11 and 13 in order to look at their antiviral effect.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the compounds of instant formula I having substitutions that are structurally close to the instant substitutions, are known in the art to treat viral infections. Polymers are also known to exhibit the same activity.
One of ordinary skill in the art would be motivated to use the compounds of instant formula I in the methods of instant claims 1 and 9 since analogs of the instant compounds show good activity against several viruses. The artisan would be motivated to substitute the compounds of instant formula I in order to look for other similar compounds that have enhanced antiviral action.
Obviousness based on similarity of structure and function entails motivation to make the claimed compound in expectation that compounds similar in structure will have similar properties. Where prior art compound essentially brackets the claimed compounds and are well known antiviral agents, one of ordinary skill in the art would be motivated to make the claimed compounds in searching for new antiviral agents. In re Payne, 606 F. 2d 303, 203, USPQ, 245, 254-55 (C.C.P.A. 1979).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al (US 2003/0220294 A1) in view of Vitvrouw et al (Gen. Pharmac., 1997, 29(4), 497-511; cited in IDS filed 01/22/2021) and further in view of Stella et al (US 5,134,127).
The teachings of Wallace and Vitvrouw are set forth above. The combined teachings of these two references suggests to one of ordinary skill in the art that a sulfoalkyl substituted CD’s, which also includes a polymer as a substituent, are potential candidates as antiviral drugs in a method of treating viral infection in a subject and disinfecting and/or sterilizing a surface comprising a virus as in claims 3 and 15.
Stella teaches the preparation of sulfoalkylether cyclodextrins (see above and also examples 1-4 in Stella), which are the same type suggested by Wallace and Vitvrouw for treating and disinfecting viruses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make all the compounds of formula (I) in claim 16, including Z = S and all the other substitutions since such compounds are suggested in the art as being useful for treating and disinfecting and/or sterilizing viruses.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, compounds that fall under the scope of formula (I) are suggested as being useful for treating and/or disinfecting/sterilizing viruses. Thus, it is obvious to combine prior art and arrive at the claimed compounds of formula (I).
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. 
Obviousness based on similarity of structure and function entails motivation to make the claimed compound in expectation that compounds similar in structure will have similar properties. Where prior art compound essentially brackets the claimed compounds and are well known antiviral agents, one of ordinary skill in the art would be motivated to make the claimed compounds in searching for new antiviral agents. In re Payne, 606 F. 2d 303, 203, USPQ, 245, 254-55 (C.C.P.A. 1979).


Conclusion
Pending Claims 1-16 are rejected



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623